436 S.E.2d 122 (1993)
335 N.C. 133
Charles E. NELSON and Nancy W. Nelson
v.
BATTLE FOREST FRIENDS MEETING, an unincorporated association, and Steve Wood.
No. 87A93.
Supreme Court of North Carolina.
November 5, 1993.
*124 Fuller, Becton, Billings & Slifkin, P.A. by Steven B. Epstein and Charles L. Becton, Raleigh, for plaintiff-appellants.
Elrod & Lawing P.A., by Frederick K. Sharpless and Stephanie T. Farabow, Greensboro, for defendant-appellees.
Michael F. Easley, Atty. Gen., by James C. Gulick, Sp. Deputy Atty. Gen., Raleigh, amicus curiae.
WEBB, Justice.
All parties agree that, except for the constitutional question, this case is to be resolved by the interpretation of N.C.G.S. § 1-44.2 which provides in part as follows:
(a) Whenever a railroad abandons a railroad easement, all right, title and interest in the strip, piece or parcel of land constituting the abandoned easement shall be presumed to be vested in those persons, firms or corporations owning lots or parcels of land adjacent to the abandoned easement, with the presumptive ownership of each adjacent landowner extending to the centerline of the abandoned easement. In cases where the railroad easement adjoins a public road right-of-way, the adjacent property owner's right, title and interest in the abandoned railroad easement shall extend to the nearest edge of the public road right-of-way....
(b) Persons claiming ownership contrary to the presumption established in this section shall have a period of one year from the date of enactment of this statute or the abandonment of such easement, whichever later occurs, in which to bring any action to establish their ownership. The presumption established by this section is rebuttable by showing that a party has good and valid title to the land.
N.C.G.S. § 1-44.2 (Supp.1992) (emphasis added).
The part of the section crucial to the resolution of this case is the second sentence of subsection (a) which provides that a property owner's line will be along the edge of a public road right-of-way if the public road right-of-way "adjoins" the abandoned railroad easement. The resolution of this case turns on the meaning of the word "adjoin."
The defendants contend the abandoned railroad easement adjoined the public road right-of-way although the right-of-way was entirely within the easement. They say first that the legislative purpose was to avoid ownership of small strips of land that are of no benefit to the owners and to maximize the access of landowners to public roads. The defendants say this legislative purpose will be accomplished if we hold that the abandoned railroad easement adjoined the public road right-of-way. The defendants say that if we hold the easement did not adjoin the right-of-way, it will render the second sentence of the section virtually meaningless because there will be very few cases in which an easement and a right-of-way will be perfectly contiguous.
We hold that the public road right-of-way did not adjoin the abandoned railroad easement and the second sentence of N.C.G.S. § 1-44.2(a) does not apply in this case. In interpreting a statute, it is presumed the General Assembly intended the words it used to have the meaning they have in ordinary speech. Transportation Service v. County of Robeson, 283 N.C. 494, 500, 196 S.E.2d 770, 774 (1973). When the plain meaning of a statute is unambiguous, a court should go no further in interpreting the statute. State v. Camp, 286 N.C. 148, 151-152, 209 S.E.2d 754, 756 (1974).
We believe the definition of "adjoin," as found in several dictionaries, shows that the public road right-of-way did not adjoin the railroad easement. The following are illustrations:
adjoin ... 1. to be close to or in contact with;

The Random House Dictionary of the English Language 25 (2d ed. 1987).

*125 adjoin ... to join on; to lie next to.... Chambers English Dictionary 16 (1988).
adjoin ... 4. To join; to come into union or contact.

The Oxford English Dictionary 156 (2d ed. 1989).
Adjoining. The word in its etymological sense means touching or contiguous, as distinguished from lying near to or adjacent. To be in contact with; to abut upon[.]
Deluxe Black's Law Dictionary 41 (6th ed. 1990).
Black's Law Dictionary defines contiguous as:
In close proximity; neighboring; adjoining; near in succession; in actual close contact; touching at a point or along a boundary; bounded or traversed by[.]
Deluxe Black's Law Dictionary 320 (6th ed. 1990).
We believe that the definition of "adjoin" does not include a tract which, as in this case, is included within the bounds of another tract. To adjoin, a tract must be "close to or in contact," "next to" or "touching." None of the definitions include a tract that is encompassed within another tract. We hold that the plain meaning of the statute in this case excludes the plaintiffs' land from coverage by the statute.
If we were to hold that the public road right-of-way adjoined the railroad easement we would face the question of whether N.C.G.S. § 1-44.2, which divests persons of their property, is unconstitutional. See McDonald's Corp. v. Dwyer, 111 N.C.App. 127, 432 S.E.2d 165 (1993). In interpreting a statute if "one of two reasonable constructions will raise a serious constitutional question, the construction which avoids this question should be adopted." In re Arthur, 291 N.C. 640, 642, 231 S.E.2d 614, 616 (1977). The defendants say that this maxim does not apply in this case because the constitutional question will not be avoided but merely postponed until a case arises in which a public road right-of-way adjoins an abandoned railroad easement. We shall avoid the constitutional question in this case and decide it when it is properly before us.
For the reasons stated in this opinion, we reverse the Court of Appeals.
REVERSED.